ON REHEARING.
ANDERSON, O. J.
It is suggested upon rehearing that the opinion of the court takes no account of section 1267 of the Code of 1907, which empowers municipal governments to authorize the use of the tracks of one street railway by another company, and of the ordinance of the city of Montgomery attempting to put the statute into effect between the parties to this cause. The court did not overlook the said statute and ordinance, but made no allusion to same for the reason *384that, if they gave the Alabama Traction. Company the right to nse this petitioner’s track, then condemnation proceedings were unnecessary and unwarranted, except perhaps for the assessment of damages, and we did not think, and do not now think, that section 3860 of the Code of 1907 provides for the assessment of damages in a case like this one. If the statute, section 1267, and the ordinance of the city gives the Alabama Company the right to use the petitioner’s track, but the assessment and payment of damages is a condition precedent to doing so, then the Legislature has simply failed to provide a method for the fixing or assessment of damages in a case of this kind. It may be time that section 3860 was intended to authorize the condemnation of •lands or any interest therein in all cases not specially provided for; but it is not so worded as to include the .condemnation of such property as the petitioner’s track upon the streets of the city of Montgomery.
Application overruled.